DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 08/03/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/24/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/24/2020 as modified by the amendment filed on 08/03/2022.
Claim Rejections
35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 08/03/2022, pgs. 8-15), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., McRO, Enfish, Bascom, etc…). 
35 USC § 101 – electromagnetic signals per se rejection - Withdrawn
Examiner contacted Attorney to discuss 101 electromagnetic signals per se rejection (telephone interview 08/12/2022). Attorney pointed out that paragraph [0029] of the specification expressly excludes all transitory signals. As a result of this paragraph and Attorney's express revocation of all transitory signals the rejection is withdrawn.
[0029] As defined herein, the term "computer readable storage medium" means a storage medium that contains or stores program code for use by or in connection with an instruction execution system, apparatus, or device. As defined herein, a "computer readable storage medium" is not a transitory, propagating signal per se.

Reasons For Allowance
Prior-Art Rejection Withdrawn
Claims 1-20 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: Regarding Claim 1. (Currently Amended) A method, comprising: detecting presentation of multimedia content comprising at least one advertisement and detecting at least a portion of metadata pertaining to the at least one advertisement, the detecting the at least the portion of metadata comprising generating an audio signal representing the at least the portion of metadata by demodulating a communication signal carrying the at least one advertisement and the metadata into a baseband signal or performing digital to analog conversion of digital data in the communication signal carrying the at least one advertisement and the metadata; storing, at least temporarily, the at least the portion of metadata pertaining to the at least one advertisement to at least one memory element; detecting a spoken utterance of a user; responsive to detecting the spoken utterance of the user, deriving a computer-understandable meaning of the spoken utterance by performing natural language processing on the spoken utterance; determining, using a processor, whether the spoken utterance pertains to a product or service indicated in the at least one advertisement presented in the multimedia content by comparing the computer-understandable meaning of the spoken utterance to the at least the portion of metadata pertaining to the at least one advertisement; determining whether the computer-understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement; and responsive to determining that the spoken utterance pertains to the product or service indicated in the at least one advertisement presented in the multimedia content and responsive to determining that the computer-understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement presented in the multimedia content, automatically placing an order for the product or service indicated in the at least one advertisement. 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Kennewick, SR. 2016/0078482, Beck 2010/0049619, Davis et al. 2007/0266252, Cho et al. 2015/0334193, Cha et al. 2018/0167718, Hoder 2016/0301966, Sumler et al. 2014/0133833, Sgobba et al. 2019/0336024, Fox et al. 2019/0297035, Tan et al. 2021/0280185) teach the features as disclosed in Final Rejection (05/03/2022), however, these cited references do not teach and the prior-art does not teach at least the following:
the detecting the at least the portion of metadata comprising generating an audio signal representing the at least the portion of metadata by demodulating a communication signal carrying the at least one advertisement and the metadata into a baseband signal or performing digital to analog conversion of digital data in the communication signal carrying the at least one advertisement and the metadata; storing, at least temporarily, the at least the portion of metadata pertaining to the at least one advertisement to at least one memory element; detecting a spoken utterance of a user; responsive to detecting the spoken utterance of the user, deriving a computer-understandable meaning of the spoken utterance by performing natural language processing on the spoken utterance; determining, using a processor, whether the spoken utterance pertains to a product or service indicated in the at least one advertisement presented in the multimedia content by comparing the computer-understandable meaning of the spoken utterance to the at least the portion of metadata pertaining to the at least one advertisement; determining whether the computer-understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement; and responsive to determining that the spoken utterance pertains to the product or service indicated in the at least one advertisement presented in the multimedia content and responsive to determining that the computer-understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement presented in the multimedia content, automatically placing an order for the product or service indicated in the at least one advertisement. 


Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sgobba et al. 2019/0336024 [0057] Thus, a first ANN chunk identifier at 103 comprises a processor configured according to the present invention (“configured processor”) that identifies within the digital signal bitstream flow a portion or “chunk” of the digital signal bitstream that represents discrete thought activity, by matching metadata associated with and/or derived from the portion of the digital bitstream to metadata labeled in association with a thought within a thoughts data set or database 108 that is used to train the first ANN chunk identifier 103; and passes the identified thought activity chunk to another, second trained ANN, a user classifier (UC), at 104. The metadata values or features considered for matching at 103 include metadata of the analog electroencephalogram signals that are converted into the thought chunk portion of the digital signal bitstream: illustrative but not limiting or exhaustive examples of said analog signal metadata include frequency values of the (raw) analog EEG signals converted to the bitstream data at 102; fast-Fourier transform (FFT) values of the frequency values of the analog EEG signals; amplitude values of the analog EEG signals; FFT values of the amplitude values of the analog EEG signals; voltage values of the analog EEG signals; and signal length values of the analog EEG signals. Still other metadata values appropriate for use in the metadata matching process at 103 will be apparent to one skilled in the art.
Fox et al. 2019/0297035 [0025 - natural language processing and specifically, semantic text analysis, including sentiment analysis] The emotions monitoring module 435 may employ an artificial intelligence tool such as IBM Watson's® AlchemyAPI® and invoke machine learning operations, e.g., to perform natural language processing and specifically, semantic text analysis, including sentiment analysis.
Tan et al. 2021/0280185 [0019] In some embodiments, the language processing system may be able to determine the specific location/market that the broadcast is occurring in, for example, by determining which advertising is broadcast during commercials, or the specific time at which the broadcast began. For example, in some markets, the broadcast may begin exactly on the hour, while in other markets, the broadcast may be delayed until five minutes after the hour due to and of a number of reasons, such as an extended newscast prior to the broadcast. If the specific broadcast market can be determined, that information could be utilized by the language processing system to better anchor the integration between the broadcast and the shouted-out answer analysis, such as potentially changing the dialect that is used as a default in analyzing spoken words, or to assist in marketing the “right” products to that specific market. It might be somewhat strange, for example, for an individual to be offered a product that is otherwise unavailable in that local market. Or, it might enhance that individual's experience to offer products that are only available locally, to convey a sense of comfort and familiarity to that individual. In other ways, the individual's interaction with the language processing system can be improved when the system knows what is being broadcast in a specific market at a specific time, and that can be determined by utilizing the voice-controlled electronic device to listen for spoken words from the broadcast. If the broadcast moves to a locally-based commercial (versus a nationally-based commercial) for paper towels, and the user shouts-out “Order that,” the language processing system would not have enough information to fulfill the request without the context provided by the mark-up accompanying the broadcast. With that context established, the language processing system could then simply add paper towels to the individual's shopping cart and place the order.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682


Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Kennewick, SR. 2016/0078482; in view of Beck 2010/0049619.
Regarding Claim 1. (Currently Amended) Kennewick, SR. 2016/0078482 teaches A method, comprising: detecting presentation of multimedia content (Kennewick, SR. 2016/0078482 [0048 - play a media item (e.g., song, video clip, movie, etc.), and the application 240 comprises a media stream application] In an implementation, a given application 240 may obtain content from database(s) 132 and/or content provider(s) 160 to provide one or more results of a user request of a user. In one use case, where the user request comprises a command to play a media item (e.g., song, video clip, movie, etc.), and the application 240 comprises a media stream application, the application 240 may obtain the media item from a given content provider(s) 160 and stream the media item to output device(s) 250 for presentation to the user.) comprising at least one advertisement and detecting at least a portion of metadata pertaining to the at least one advertisement (Kennewick, SR. 2016/0078482 [0004] The invention relates to systems and methods of marketing of user requests and/or reminders (or other notifications). As an example, with respect to marketing of user requests, advertisers may be enabled to determine in real-time (as user requests are received from users) whether to include their advertisements (or other content) as part of responses to the user requests (e.g., queries, command, or other user requests). To assist the advertisers in making such determinations, information about the user requests may be determined, and made available to the advertisers along with the advertisement opportunity (to include their advertisements as part of responses to the user requests). Such information may, for instance, comprise a category related to a user request, a location related to the user request, a time related to the user request, a device type of a device at which the user request was made or at which a response to the user request will potentially be presented to a user, or other information. As used herein, an advertiser may comprise a business that is promoting their products or services, an independent marketer that is promoting products or services of other businesses, or other entity that is promoting products or services. [0103 - the user request with which the advertiser can place advertisements (or other content) to promote their products or services] In an operation 506, an advertisement opportunity associated with the user request may be provided to one or more advertisers based on the category associated with the natural language utterance. For example, the advertisement opportunity may provide an advertiser an opportunity to purchase an ad placement associated with the user request with which the advertiser can place advertisements (or other content) to promote their products or services. The opportunity may, for instance, be provided to advertisers that have indicated an interest in purchasing ad placements associated with user requests related to the determined category. In one implementation, the advertisement opportunity may be provided to an advertiser in real-time as the user request is being processed and before a response addressing the user request is provided for presentation to the user.), the detecting the at least the portion of metadata comprising generating an audio signal representing the at least the portion of metadata by demodulating a communication signal carrying the at least one advertisement and the metadata into a baseband signal or performing digital to analog conversion of digital data in the communication signal carrying the at least one advertisement and the metadata (Sgobba et al. 2019/0336024 [0057] Thus, a first ANN chunk identifier at 103 comprises a processor configured according to the present invention (“configured processor”) that identifies within the digital signal bitstream flow a portion or “chunk” of the digital signal bitstream that represents discrete thought activity, by matching metadata associated with and/or derived from the portion of the digital bitstream to metadata labeled in association with a thought within a thoughts data set or database 108 that is used to train the first ANN chunk identifier 103; and passes the identified thought activity chunk to another, second trained ANN, a user classifier (UC), at 104. The metadata values or features considered for matching at 103 include metadata of the analog electroencephalogram signals that are converted into the thought chunk portion of the digital signal bitstream: illustrative but not limiting or exhaustive examples of said analog signal metadata include frequency values of the (raw) analog EEG signals converted to the bitstream data at 102; fast-Fourier transform (FFT) values of the frequency values of the analog EEG signals; amplitude values of the analog EEG signals; FFT values of the amplitude values of the analog EEG signals; voltage values of the analog EEG signals; and signal length values of the analog EEG signals. Still other metadata values appropriate for use in the metadata matching process at 103 will be apparent to one skilled in the art.); 

storing, at least temporarily, the at least the portion of metadata pertaining to the at least one advertisement to at least one memory element (Kennewick, SR. 2016/0078482 [0093 - databases] The various databases 132 described herein may be, include, or interface to, for example, an Oracle™ relational database sold commercially by Oracle Corporation. Other databases, such as Informix™, DB2 (Database 2) or other data storage, including file-based (e.g., comma or tab separated files), or query formats, platforms, or resources such as OLAP (On Line Analytical Processing), SQL (Structured Query Language), a SAN (storage area network), Microsoft Access™, MySQL, PostgreSQL, HSpace, Apache Cassandra, MongoDB, Apache CouchDB™, or others may also be used, incorporated, or accessed. The database may comprise one or more such databases that reside in one or more physical devices and in one or more physical locations. The database may store a plurality of types of data and/or files and associated data or file descriptions, administrative information, or any other data. The database(s) 132 may be stored in storage device 114 and/or other storage that is accessible to computer system 104.); detecting a spoken utterance of a user (Kennewick, SR. 2016/0078482 [0038 - if the user input is a natural language utterance spoken by a user, the natural language utterance may be processed by a speech recognition engine to recognize one or more words of the natural language utterance] In one use case, if the user input is a natural language utterance spoken by a user, the natural language utterance may be processed by a speech recognition engine to recognize one or more words of the natural language utterance. The recognized words may then be processed, along with context information associated with the user, by a natural language processing engine to determine a type of user request or reminder including one or more of a category associated with the user request or the reminder, a location at which the user request is made or with which the reminder is associated, a time at which the user request is made or with which the reminder is associated, a device type of a device at which the user request or the reminder was made, a device type of a device at which a response to the user request or the reminder will potentially be presented to the user, or other parameter.); responsive to detecting the spoken utterance of the user, deriving a computer-understandable meaning of the spoken utterance by performing natural language processing on the spoken utterance (Kennewick, SR. 2016/0078482 [0007 - if the user input is a natural language utterance spoken by the user, the utterance may be processed by a speech recognition engine to recognize one or more words of the utterance] In an implementation, a natural language input (e.g., utterance, gesture, etc.) of a user may be processed to determine a user request related to the user input. As an example, if the user input is a natural language utterance spoken by the user, the utterance may be processed by a speech recognition engine to recognize one or more words of the utterance. The recognized words may then be processed (e.g., along with context information associated with the user) by a natural language processing engine to determine a user request intended by the user when the user spoke the utterance. As a result of the processing of the recognized words and/or the context information, one or more categories related to the utterance (e.g., product category, service category, etc.), entity associations related to the utterance (e.g., organization name, brand name, etc.,), product or service names related to the utterance, or other information may be determined. In one scenario, such information (determined based on the processing of the recognized words and/or context information) may be provided with (or included as part of) an advertisement opportunity associated with the user request (that is determined based on the utterance) to assist the advertisers in determining whether to include their advertisements (or other content) as part of a response to the user request. [0038] In one use case, if the user input is a natural language utterance spoken by a user, the natural language utterance may be processed by a speech recognition engine to recognize one or more words of the natural language utterance. The recognized words may then be processed, along with context information associated with the user, by a natural language processing engine to determine a type of user request or reminder including one or more of a category associated with the user request or the reminder, a location at which the user request is made or with which the reminder is associated, a time at which the user request is made or with which the reminder is associated, a device type of a device at which the user request or the reminder was made, a device type of a device at which a response to the user request or the reminder will potentially be presented to the user, or other parameter.); determining, using a processor, whether the spoken utterance pertains to a product or service indicated in the at least one advertisement presented in the multimedia content by comparing the computer-understandable meaning of the spoken utterance to the at least the portion of metadata pertaining to the at least one advertisement (Kennewick, SR. 2016/0078482 [0007 - The recognized words may then be processed (e.g., along with context information associated with the user) by a natural language processing engine … the recognized words and/or the context information, one or more categories related to the utterance (e.g., product category, service category, etc.), entity associations related to the utterance (e.g., organization name, brand name, etc.,), product or service names related to the utterance, … an advertisement opportunity associated with the user request (that is determined based on the utterance) to assist the advertisers in determining whether to include their advertisements (or other content) as part of a response to the user request.] In an implementation, a natural language input (e.g., utterance, gesture, etc.) of a user may be processed to determine a user request related to the user input. As an example, if the user input is a natural language utterance spoken by the user, the utterance may be processed by a speech recognition engine to recognize one or more words of the utterance. The recognized words may then be processed (e.g., along with context information associated with the user) by a natural language processing engine to determine a user request intended by the user when the user spoke the utterance. As a result of the processing of the recognized words and/or the context information, one or more categories related to the utterance (e.g., product category, service category, etc.), entity associations related to the utterance (e.g., organization name, brand name, etc.,), product or service names related to the utterance, or other information may be determined. In one scenario, such information (determined based on the processing of the recognized words and/or context information) may be provided with (or included as part of) an advertisement opportunity associated with the user request (that is determined based on the utterance) to assist the advertisers in determining whether to include their advertisements (or other content) as part of a response to the user request.); determining whether the computer-understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement (Kennewick, SR. 2016/0078482 [0115 - a user may provide a natural language input (e.g., natural language utterance or other input) indicating a user request to search for restaurants from which the user can order pizza] FIG. 7 illustrates a screenshot 700 of a user interface which provides an advertisement associated with an advertiser that purchased an ad placement associated with a user request, according to an implementation of the invention. The described screenshots may be accomplished using some or all of the system components described in detail above. With respect to screenshot 700, a user may provide a natural language input (e.g., natural language utterance or other input) indicating a user request to search for restaurants from which the user can order pizza. In response to the natural language input, an application associated with the depicted user interface may provide an advertisement opportunity related to the user request to one or more advertisers. As an example, the advertisement opportunity may enable advertisers to purchase an ad placement associated with the user request that allows a purchasing advertiser to place advertisements to market their products or services. If the advertisement opportunity is purchased by an advertiser, an advertisement associated with the advertiser may be provided in a response to the user request for presentation to the user. As depicted in screenshot 700, the response to the user request may include results for pizza restaurants nearby and an advertisement of a pizza deal for one of the nearby restaurants (e.g., Mama's Pizza). The advertisement may, for instance, be associated with a restaurant for which an intermediary purchased an ad placement associated with the user request.); and responsive to determining that the spoken utterance pertains to the product or service indicated in the at least one advertisement presented in the multimedia content and responsive to determining that the computer-understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement presented in the multimedia content, automatically placing an order for the product or service indicated in the at least one advertisement (Kennewick, SR. 2016/0078482 [0115 - a user may provide a natural language input (e.g., natural language utterance or other input) indicating a user request to search for restaurants from which the user can order pizza] FIG. 7 illustrates a screenshot 700 of a user interface which provides an advertisement associated with an advertiser that purchased an ad placement associated with a user request, according to an implementation of the invention. The described screenshots may be accomplished using some or all of the system components described in detail above. With respect to screenshot 700, a user may provide a natural language input (e.g., natural language utterance or other input) indicating a user request to search for restaurants from which the user can order pizza. In response to the natural language input, an application associated with the depicted user interface may provide an advertisement opportunity related to the user request to one or more advertisers. As an example, the advertisement opportunity may enable advertisers to purchase an ad placement associated with the user request that allows a purchasing advertiser to place advertisements to market their products or services. If the advertisement opportunity is purchased by an advertiser, an advertisement associated with the advertiser may be provided in a response to the user request for presentation to the user. As depicted in screenshot 700, the response to the user request may include results for pizza restaurants nearby and an advertisement of a pizza deal for one of the nearby restaurants (e.g., Mama's Pizza). The advertisement may, for instance, be associated with a restaurant for which an intermediary purchased an ad placement associated with the user request.). 
Kennewick, SR. 2016/0078482 may not expressly disclose automatically placing an order for the product or service, however, Beck 2010/0049619 teaches these features as follows (Beck 2010/0049619 [0059 - means 62 for converting a vocal order for a fulfillment facility to process, in which the converting means 62 responds to authorization of payment by the payment processor for converting the caller's vocal order to purchase goods and services to digital format and transmitting the digitally formatted order to a fulfillment facility] The predetermined voice commerce system 42 also includes means 62 for converting a vocal order for a fulfillment facility to process, in which the converting means 62 responds to authorization of payment by the payment processor for converting the caller's vocal order to purchase goods and services to digital format and transmitting the digitally formatted order to a fulfillment facility. Such converting means 62 may be any known system and method for converting a vocal order for a fulfillment facility, such as forwarding the order information via SMS, email or a Web Services call. [0070] The predetermined voice commerce system 42 also includes means 71 for fulfilling the order for the goods or services, for example, for communicating through the communication system 18 to the appropriate entities 20-26 for performing such fulfillment. Such fulfilling means 71 may be any known system and method for fulfilling an order. [0082] if the payment is authorized by the payment processor in step 94, converting the caller's vocal order to purchase goods and services to digital format, for example, using the converting means 64, and transmitting the digitally formatted order to a fulfillment facility via SMS, email or a Web Services call. Other known transmission systems and methods may be used to conduct V-commerce using the system 10 and method of the present invention;).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kennewick, SR. 2016/0078482 to include the ordering features as taught by Beck 2010/0049619. One of ordinary skill in the art would have been motivated to do so in order to automate ordering features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 8. A system, comprising:
a processor programmed to initiate executable operations comprising:
detecting presentation of multimedia content comprising at least one advertisement and detecting at least a portion of metadata pertaining to the at least one advertisement;
storing, at least temporarily, the at least the portion of metadata pertaining to the at least one advertisement to at least one memory element;
detecting a spoken utterance of a user;
responsive to detecting the spoken utterance of the user, deriving a computer-understandable meaning of the spoken utterance by performing natural language processing on the spoken utterance;
determining whether the spoken utterance pertains to a product or service indicated in the at least one advertisement by comparing the computer-understandable meaning of the spoken utterance to the at least the portion of metadata pertaining to the at least one advertisement;
determining whether the computer-understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement; and
responsive to determining that the spoken utterance pertains to the product or service indicated in the at least one advertisement and responsive to determining that the computer- understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement, automatically placing an order for the product or service indicated in the at least one advertisement.
Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 15. A computer program product, comprising:
one or more computer readable storage mediums having program code stored thereon, the program code stored on the one or more computer readable storage mediums collectively executable by a data processing system to initiate operations including:
detecting presentation of multimedia content comprising at least one advertisement and detecting at least a portion of metadata pertaining to the at least one advertisement;
storing, at least temporarily, the at least the portion of metadata pertaining to the at least one advertisement to at least one memory element;
detecting a spoken utterance of a user;
responsive to detecting the spoken utterance of the user, deriving a computer- understandable meaning of the spoken utterance by performing natural language processing on the spoken utterance;
determining whether the spoken utterance pertains to a product or service indicated in the at least one advertisement by comparing the computer-understandable meaning of the spoken utterance to the at least the portion of metadata pertaining to the at least one advertisement;
determining whether the computer-understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement; and
responsive to determining that the spoken utterance pertains to the product or service indicated in the at least one advertisement and responsive to determining that the computer- understandable meaning of the spoken utterance indicates that the user chooses to order the product or service indicated in the at least one advertisement, automatically placing an order for the product or service indicated in the at least one advertisement.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Kennewick, SR. 2016/0078482; in view of Beck 2010/0049619; in further view of Davis et al. 2007/0266252.
Regarding Claim 2. (Currently Amended) The method of claim 1, Kennewick, SR. 2016/0078482 may not expressly disclose the following features, however, Davis et al. 2007/0266252 teaches these features as follows wherein the audio signal is not audible to a human being (Davis et al. 2007/0266252 [0005 - Steganograhic embedding inserts the metadata into the content of the signal itself by subtly altering the media signal such that the alterations are imperceptible or substantially imperceptible to the viewer or listener when the signal is rendered] The disclosure describes methods of processing metadata of media signals such as audio, video and still image signals. Certain of these methods persistently associate metadata for a media signal by steganographically embedding metadata into the media signal. Steganograhic embedding inserts the metadata into the content of the signal itself by subtly altering the media signal such that the alterations are imperceptible or substantially imperceptible to the viewer or listener when the signal is rendered. A specific form of steganographic embedding is digital watermarking.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kennewick, SR. 2016/0078482 to include the audio signal features as taught by Davis et al. 2007/0266252. One of ordinary skill in the art would have been motivated to do so in order to communicate metadata information via an audio signal using well known methods and features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 9. The system of claim 8, wherein the at least the portion of metadata is communicated in the multimedia content as an audio signal that is not audible to a human being.
Claim 9, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 16. The computer program product of claim 15, wherein the at least the portion of metadata is communicated in the multimedia content as an audio signal that is not audible to a human being.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Kennewick, SR. 2016/0078482; in view of Beck 2010/0049619; in further view of Cho et al. 2015/0334193.
Regarding Claim 3. (Original) The method of claim 1, wherein: Kennewick, SR. 2016/0078482 may not expressly disclose the following features, however, Cho et al. 2015/0334193 teaches these features as follows the detecting presentation of multimedia content comprising the at least one advertisement and the detecting at least the portion of metadata pertaining to the at least one advertisement comprises detecting, by a client device, an acoustic signal output by a media presentation device (Cho et al. 2015/0334193 [0064 - speaker ouputs the audio signal is interpreted as an acoustic signal output…] The audio process module 130 outputs an audio signal generated in a management operation of the electronic device 100. The audio process module 130 collects an audio signal requested in the management operation of the electronic device 100. For example, the audio process module 130 includes at least one of a speaker and a microphone. The speaker ouputs the audio signal. The microphone collects the audio signal. The audio process module 130 may output an audio signal transmitted and received to and from the other electronic device in the local network. The audio process module 130 may additionally output an audio signal received from the other local network. The audio process module 130 may collect an audio signal to be transmitted to the other local network. The audio signal transmitted or collected through the audio process module 130 is transmitted and received using the hole punching socket generated through the hole punching technique.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kennewick, SR. 2016/0078482 to include the acoustic signal features as taught by Cho et al. 2015/0334193. One of ordinary skill in the art would have been motivated to do so in order to automate ordering features by detecting acoustic signals which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 10. The system of claim 8, wherein:
the detecting presentation of multimedia content comprising the at least one advertisement and the detecting at least the portion of metadata pertaining to the at least one advertisement comprises detecting, by a client device, an acoustic signal output by a media presentation device.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 17. The computer program product of claim 15, wherein:
the detecting presentation of multimedia content comprising the at least one advertisement and the detecting at least the portion of metadata pertaining to the at least one advertisement comprises detecting, by a client device, an acoustic signal output by a media presentation device.
Claim 17, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Kennewick, SR. 2016/0078482; in view of Beck 2010/0049619; in further view of Cha et al. 2018/0167718.
Regarding Claim 4. (Original) The method of claim 1, wherein: Kennewick, SR. 2016/0078482 may not expressly disclose automatically placing an order for the product or service, however, Cha et al. 2018/0167718 teaches these features as follows the detecting presentation of multimedia content comprising the at least one advertisement and the detecting at least the portion of metadata pertaining to the at least one advertisement comprises detecting, by a media presentation device, an audio signal output by an audio processor of the media presentation device (Cha et al. 2018/0167718 [0009] In accordance with another aspect of the present disclosure, an electronic device is provided. The electronic device includes: a speaker located at a first position of the electronic device; a microphone located at a second position of the electronic device; and a processor configured to output a first audio signal through the speaker; identify that a second audio signal detected by the microphone corresponds to the first audio signal when the first audio signal is ouputted through the speaker; and control output of the first audio signal based on the identification.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kennewick, SR. 2016/0078482 to include the audio signal features as taught by Cha et al. 2018/0167718. One of ordinary skill in the art would have been motivated to do so in order to automate ordering features by detecting acoustic signals which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 11. The system of claim 8, wherein:
the detecting presentation of multimedia content comprising the at least one advertisement and the detecting at least the portion of metadata pertaining to the at least one advertisement comprises detecting, by a media presentation device, an audio signal output by an audio processor of the media presentation device.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Regarding Claim 18. The computer program product of claim 15, wherein:
the detecting presentation of multimedia content comprising the at least one advertisement and the detecting at least the portion of metadata pertaining to the at least one advertisement comprises detecting, by a media presentation device, an audio signal output by an audio processor of the media presentation device.
Claim 18, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Kennewick, SR. 2016/0078482; in view of Beck 2010/0049619; in further view of Hoder 2016/0301966.
Regarding Claim 5. (Currently Amended) The method of claim 1, Kennewick, SR. 2016/0078482 may not expressly disclose the following features, however, Hoder 2016/0301966 teaches these features as follows wherein the at least the portion of metadata comprises an identifier uniquely identifying the product or service indicated in the at least one advertisement presented in the multimedia content (Hoder 2016/0301966 [0023 - metadata includes a unique identifier associated with the content item, the content item's source (e.g., an uploader name and an uploader user identifier), and attributes of the content item (e.g., a title, a description…] The content hosting service 100 also includes a content repository 102 that stores the content items hosted and served by the content hosting service 100. For each content item, the content repository 102 stores both the content item and metadata associated with the content item. The metadata includes a unique identifier associated with the content item, the content item's source (e.g., an uploader name and an uploader user identifier), and attributes of the content item (e.g., a title, a description, a file size, a file type, a frame rate, a resolution, an upload date).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kennewick, SR. 2016/0078482 to include the metadata features as taught by Hoder 2016/0301966. One of ordinary skill in the art would have been motivated to do so in order to uniquely identify information, product, and services which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 12. The system of claim 8, wherein the at least the portion of metadata comprises an identifier uniquely identifying the product or service.
Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 
Regarding Claim 19. The computer program product of claim 15, wherein the at least the portion of metadata comprises an identifier uniquely identifying the product or service.
Claim 19, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Kennewick, SR. 2016/0078482; in view of Beck 2010/0049619; in further view of Hoder 2016/0301966.
Regarding Claim 6. (Original) The method of claim 5, Kennewick, SR. 2016/0078482 may not expressly disclose the following features, however, Hoder 2016/0301966 teaches these features as follows wherein the at least the portion of metadata further comprises a description of the product or service (Hoder 2016/0301966 [0023 - metadata includes a unique identifier associated with the content item, the content item's source (e.g., an uploader name and an uploader user identifier), and attributes of the content item (e.g., a title, a description…] The content hosting service 100 also includes a content repository 102 that stores the content items hosted and served by the content hosting service 100. For each content item, the content repository 102 stores both the content item and metadata associated with the content item. The metadata includes a unique identifier associated with the content item, the content item's source (e.g., an uploader name and an uploader user identifier), and attributes of the content item (e.g., a title, a description, a file size, a file type, a frame rate, a resolution, an upload date).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kennewick, SR. 2016/0078482 to include the descriptive features as taught by Hoder 2016/0301966. One of ordinary skill in the art would have been motivated to do so in order to uniquely identify information, product, and services which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 13. The system of claim 12, wherein the at least the portion of metadata further comprises a description of the product or service.
Claim 13, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Regarding Claim 20. The computer program product of claim 19, wherein the at least the portion of metadata further comprises a description of the product or service. 
Claim 20, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Kennewick, SR. 2016/0078482; in view of Beck 2010/0049619; in further view of Hoder 2016/0301966; in even further view of Sumler et al. 2014/0133833.
Regarding Claim 7. (Original) The method of claim 5, Kennewick, SR. 2016/0078482 may not expressly disclose the following features, however, Sumler et al. 2014/0133833 teaches these features as follows wherein the at least the portion of metadata further comprises a plurality of tags assigned to the product or service (Sumler et al. 2014/0133833 [Claim 4 - plurality of tags are metadata included in the plurality of different digital videos, and wherein the metadata of each of the plurality of digital videos identifies a portion of the product] 4. The method of claim 3, further comprising: identifying a plurality of tags associated with the multiple different digital videos, wherein the plurality of tags are metadata included in the plurality of different digital videos, and wherein the metadata of each of the plurality of digital videos identifies a portion of the product that is being identified by each of the corresponding plurality of digital videos.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kennewick, SR. 2016/0078482 to include the tagging features as taught by Sumler et al. 2014/0133833. One of ordinary skill in the art would have been motivated to do so in order to uniquely tag and identify products and services which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 14. The system of claim 12, wherein the at least the portion of metadata further comprises a plurality of tags assigned to the product or service. 
Claim 14, has similar limitations as of Claim(s) 75, therefore it is REJECTED under the same rationale as Claim(s) 7.